—Judgment, Supreme Court, New York County (Herbert Altman, J., at hearing; Patricia Williams, J., at jury trial and sentence), rendered February 16, 1996, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s determinations concerning credibility of witnesses and reliability of identification testimony.
We have considered and rejected the contentions raised in defendant’s pro se supplemental brief. Concur—Ellerin, J. P., Nardelli, Tom and Andrias, JJ.